Citation Nr: 1829682	
Decision Date: 07/02/18    Archive Date: 07/24/18

DOCKET NO.  15-22 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for benign paroxysmal positional vertigo, also claimed as dizziness, to include as due to herbicide exposure.

2. Whether the Notice of Disagreement received January 13, 2015 was timely regarding the noncompensable evaluation for right thumb fracture with postoperative excision of exostosis.

(The issue of entitlement to service connection for carpal tunnel syndrome, to include secondary service connection from benign paroxysmal positional vertigo, also claimed as dizziness, is the subject of a separate, concurrent Board decision.)

REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attonrey



ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1949 to May 1952 and from March 1958 to March 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO).

This claim was split from the Veteran's claim for right carpal tunnel syndrome because the Veteran's representative limited his representation to benign paroxysmal positional vertigo.  He filed a July 2014 VA Form 21-22a in favor of D.G.K., an attorney, but only as to the issues of service connection for benign paroxysmal positional vertigo and an increased rating for right thumb fracture, the latter of which is not on appeal here.  It was merged with the Veteran's claim regarding the timeliness of his notice of disagreement with a noncompensable evaluation for right thumb fracture with postoperative excision of exostosis, which is currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for benign paroxysmal positional vertigo, claimed as dizziness, to include as due to herbicide exposure.

The Board finds that additional development is needed for the Veteran's claim. The October 2012 VA examination diagnosed benign paroxysmal positional vertigo and the Veteran is presumed to have been exposed to herbicide agents based on his service in Vietnam. See DD214, 38 C.F.R. § 3.307(a). The Veteran's October 2012 VA examination for benign paroxysmal positional vertigo, claimed as dizziness, did not address the Veteran's contention that this disability was caused by exposure to herbicides. Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, 
it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Benign paroxysmal positional vertigo is not a disease presumed to be related to herbicide exposure; however, 
VA needs to obtain competent medical evidence addressing whether there could be a direct link between the Veteran's benign paroxysmal positional vertigo and herbicide exposure. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 
As such, the AOJ should schedule the Veteran for an examination and obtain an opinion on his benign paroxysmal positional vertigo and presumed exposure to herbicide agents.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).    
	
The Veteran's claim for right carpal tunnel syndrome (that will be the subject of a separate Board decision) is inextricably linked with this claim for service connection for benign paroxysmal positional vertigo because the Veteran claims his right carpal tunnel syndrome is secondary to benign paroxysmal positional vertigo, also claimed as dizziness.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that claims "are inextricably linked together" where a favorable decision on one "could have a significant impact" the other).  The timeliness issue is deferred at this time.


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination in connection with his benign paroxysmal positional vertigo  claim and forward the claims file to an appropriate examiner to address the following: 
	
a.  Is the Veteran's benign paroxysmal positional vertigo, claimed as dizziness, at least as likely as not related to his presumed in-service exposure to herbicide agents? 

The examiner is advised that service connection can be established due to herbicide agent exposure by direct proof of causation, and that it is insufficient to conclude that there is no causation simply because benign paroxysmal positional vertigo is not on the list of diseases and conditions that are presumptively associated with exposure to herbicide agents.

A comprehensive rationale is to be provided for the opinion.  All pertinent evidence, including both lay and medical, should be considered.  If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2.  If any benefit sought on appeal remains denied, then issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


